department of the treasury internal_revenue_service washington d c number release date date uil cc ebeo br gl-613255-98 memorandum for district_counsel from chief branch employee_benefits and exempt_organizations subject state legislators’ business_expenses legend state this is response to your request that we review your memorandum concerning whether members of state’s legislature may deduct their employee business_expenses above-the line in accordance with sec_62 of the internal_revenue_code the code conclusion it is our view that the legislators are not compensated in whole or in part with a fee for purposes of sec_62 accordingly they are not allowed to deduct their unreimbursed employee business_expenses above_the_line facts issue as we understand the facts state legislators may incur expenses in connection with their duties that are not reimbursed by the state this raises the issue of whether those expenses are deductible only as miscellaneous_itemized_deductions on schedule a subject_to the floor imposed by sec_67 or are fully deductible because the legislators are eligible for the sec_62 applicable law sec_62 was added to the code by section of the taxpayer_relief_act_of_1997 as stated in your memorandum sec_62 provides that adjusted_gross_income is computed by subtracting from gross_income deductions allowed by sec_162 which consist of expenses paid_or_incurred with respect to services performed by an official as an employee of a state or a political_subdivision thereof in a position compensated in whole or in part on a fee basis emphasis added the effect of sec_62 is that public officials compensated with fees fee basis public officials may deduct unreimbursed employee business_expenses above_the_line that is without regard to the two percent floor imposed by sec_67 in the legislative_history to the enactment of sec_62 congress articulated the following as reasons for the change the congress was aware that certain state and local_government officials are compensated in whole or in part on a fee basis to provide certain services to the government these officials hire employees and incur expenses in connection with their official duties these expenses may be subject under prior_law to the two percent floor on itemized_deductions the congress believed these expenses should be deductible congress then explained the new provisions as follows under the act employee business_expenses relating to service as an official of a state of local_government or political_subdivision thereof are deductible in computing agi above_the_line provided the official is compensated in whole or in part on a fee basis consequently such expenses are also deductible for minimum_tax purpose joint_committee on taxation general explanation of tax legislation enacted in comm print the blue_book pp as enacted sec_62 applies to public officials compensated in whole or in part with fees accordingly we must determine whether the state legislators are compensated with fees analysis the legislative_history confirms that congress intended this provision to apply to fee basis public officials not to all public officials or public employees in addition it is significant that the legislative_history does not suggest that the terms fee basis be defined other than as previously defined in internal_revenue_service guidance for other code provisions congress did not for example indicate that the definition of fee under relevant state law would apply for this purpose the phrase fee basis public official is not defined in the code or the regulations however prior to the enactment of sec_62 whether a public official was a fee basis official was relevant for determining whether the official was subject_to self-employment contributions act seca taxes on amounts received for the performance of services as a public official as discussed herein the irs has issued guidance for this purpose seca taxes are imposed pursuant to sec_1401 and sec_1402 on the gross_income less applicable deductions derived by an individual from any trade_or_business for seca purposes the term trade_or_business has the same meaning as when used in sec_162 relating to trade_or_business_expenses with certain exceptions section sec_1402 provides that the performance of the functions of a public_office is not a trade_or_business for seca purposes however an exception to this general_rule is set forth in sec_1402 and sec_1_1402_c_-2 the exception provides that the performance of the functions of a public_office is a trade_or_business with respect to fees received for functions performed in a position compensated solely on a fee basis but only if the functions are not covered by a sec_218 agreement thus amounts paid to public officials either for the performance of the functions of a public_office are not subject_to seca unless the functions or services are performed in a position compensated solely by fees that is not covered by a sec_218 agreement thus to determine whether the public official was subject_to seca it was necessary to define the terms fee and position unlike sec_1402 sec_62 does not require the public official to be in a position compensated solely with fees making it unnecessary to define position however the term fee must be defined revrul_74_608 1974_2_cb_275 addresses the meaning of fee this ruling concerns an individual elected to collect the county township and school district taxes within the individual's electoral district the individual accounted for and turned over all collections to the treasurer of each taxing authority and was compensated from state funds on the basis of a fixed percentage of each tax the ruling holds that when an elected official receives his remuneration in the form of fees directly from the members of the public with whom he does business the remuneration is fees within the meaning of sec_1402 when however a public official receive sec_1section of the social_security act was enacted in it permits states to enter into an agreement with the social_security administration to provide social_security coverage to state and local_government employees this agreement is commonly called a sec_218 agreement his remuneration or salary from a government fund and no portion of the monies collected by him belongs to or can be retained by him as compensation the remuneration is not fees under sec_1402 thus the irs position focuses on the source of the payments the irs position was adopted by the social_security administration in ssa information_release no date social_security agreed to adopt the irs position due in part to the confusion among local employing entities concerning whether a payment was a fee for tax_liability and social_security coverage a copy of ssa information_release no is enclosed we see no reason for adopting a different definition of fee for purposes of sec_62 and do not believe this position takes an overly restrictive view of the changes intended by congress rather this position allows the provision to be utilized only by true fee basis public officials and it does not invite the state and local governments to recast compensation as fees there are many state and local officials such as clerks of court justices of the peace and certain judges who are compensated in whole or in part on a fee basis as described in rev_rul and would be eligible to use sec_62 finally your memo concludes that it is not necessary for a legislator to make an election under sec_162 to take deductions above_the_line although it is our conclusion that the state legislators are not eligible for sec_62 and it may be that generally legislators are not fee basis public officials we agree that a fee basis public official who is eligible for sec_62 need not make an election under sec_162 the two sections are not interrelated if you have any questions please call me at enclosure jerry e holmes
